Citation Nr: 1447835	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Prior to October 3, 2013, entitlement to an initial disability rating greater than 20 percent for degenerative joint disease of the right ankle.

2.  Beginning October 3, 2013, entitlement to an initial disability rating greater than 30 percent for degenerative joint disease of the right ankle.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.

This matter comes before the Board of Veterans Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

In September 2012, the Veteran presented testimony before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of that hearing has been associated with the claim file.

The claim was previously remanded by the Board in August 2013.  The requested development has been substantially complied with and the claim is ready for appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to October 3, 2013, degenerative joint disease of the right ankle was manifested by marked limitation of motion of the ankle with pain but without ankylosis.

2.  After October 3, 2013, degenerative joint disease of the right ankle has been manifested by ankylosis in a favorable weight bearing position.  


CONCLUSIONS OF LAW

1.  Prior to October 3, 2013, the criteria for an initial rating in excess of 20 percent have not been met for service-connected degenerative joint disease of the right ankle. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2013).

2.  From October 3, 2013, the criteria for an initial rating in excess of 30 percent have not been met for service-connected degenerative joint disease of the right ankle. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5270 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in August 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain VA treatment records and to schedule another VA examination.  A review of the post-remand record shows that updated VA treatment records were added to the claims file and that a VA orthopedic examination was performed in May 2013.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the August 2013 remand, and that the Board may now proceed with adjudication of the claims.


II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court, in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification May 2005.  The Board notes, however, that the letter referenced a claim for service connection for a left ankle disability rather than a right ankle disability.  The Veteran's initial claim for service connected compensation was for left ankle.  However, the record shows that the RO contacted the Veteran by phone in July 18 2005 and the Veteran clarified that he was claiming service connection for the right ankle.  Moreover, a VA examination was conducted specifically for the right ankle.  The Veteran was also represented at the time of the claim.  Accordingly, the Board finds that the Veteran was not prejudiced by the fact that the VCAA letter addressed a left ankle disability rather than a right ankle disability.   

Nevertheless, the Board notes that initial rating claims are generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner examined the Veteran, and then provided detailed findings related to the current symptomatology of the Veteran's service-connected right ankle disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2013). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected left ankle disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10 , 4.40, and 4.45 are relevant for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" "moderately severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran has been diagnosed with degenerative joint disease of the right ankle.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's service-connected degenerative joint disease of the right ankle has been assigned an initial 20 percent rating prior to October 3, 2013 and an initial 30 percent rating thereafter from August 18, 2010 under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5271 and 5270 (2013), respectively.  

For the time period prior to October 3, 2013, the Board notes that under Diagnostic Code 5271, a 20 percent rating is the maximum rating available.  A higher rating for a disability of the ankle is only available under Diagnostic Code 5270, which addresses ankylosis.  However, a review of the evidence of record shows that prior to October 3, 2013, the Veteran retained, although limited, motion on his right ankle.  

Indeed, the August 2005 VA examination report noted passive range of motion was plantar flexion to 20 degrees and dorsiflexion to 15 degrees.  Upon repetitive use range of motion was further limited by weakness and pain.  Plantar flexion was 0 to 10 degrees and dorsiflexion was 0 to 10 degrees.  

At the August 2008 VA examination, range of motion was dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  The examiner stated there was pain, weakness and lack of endurance and the major factor to cause further limitation of motion is pain.  There is no additional limitation of joint function caused by fatigue and incoordmation.

Considering the evidence above,  the Board notes that while limited, the Veteran retained motion of his right ankle.  Thus, a higher disability rating is not warranted.  

From October 2013, the Veteran's right ankle is rated as 30 percent disabling under Diagnostic Code 5270.  Diagnostic Code 5270 provides for a 30 percent evaluation with ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  A maximum 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.

The evidence from October 2013 shows that the Veteran's right ankle has been ankylosed.  Indeed, the October 2013 VA examination noted no range of motion of the right ankle, no muscle movement; and, ankylosis in good weight bearing position.  However, the evidence does not support a disability rating in excess of 30 percent.  As noted, ankylosis was noted to be in good weight bearing position.  Therefore, ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity is not shown.  

The Board has considered all other potentially applicable rating criteria and finds that none provide for a disability rating in excess of 20 percent prior to October 3, 2013, or in excess of 30 percent thereafter.


Extraschedular Rating

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 10 percent evaluation for tinnitus and a non-compensable evaluation for right eye disability in addition to the ratings for the right ankle discussed above.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected right ankle disability results in further disability when looked at in combination with his other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right ankle disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Moreover, the Veteran has continued to be employed throughout the appeal period.  As such, consideration of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities under 38 C.F.R. 
§ 4.16(a)-(b) is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). (finding that TDIU is a part of an increased rating or initial rating when such claim is raised by the record).



ORDER

Prior to October 3, 2013, an initial disability rating greater than 20 percent for degenerative joint disease of the right ankle is denied.

Beginning October 3, 2013, an initial disability rating greater than 30 percent for degenerative joint disease of the right ankle is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


